Citation Nr: 1637660	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-47 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a rating in excess of 10 percent for gout, including chronic residuals affecting the left foot, from September 17, 2008, to May 7, 2015, and in excess of 20 percent thereafter.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1977 to July 1989.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the St. Petersburg, Florida, Regional Office (RO). In March 2010, the RO denied a TDIU. In April 2014, the Board remanded the case to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Gout is service connected. The disease is a systemic disorder whose active disease process is rated as one disorder under 38 C.F.R. § 4.71a, Diagnostic Codes 5002 and 5017. If a veteran does not have active disease process, all chronic residuals are rated. 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2015). The report of the Veteran's May 2015 VA examination indicates that the Veteran may have active gout. Remand is necessary to determine whether the Veteran does, indeed, have active disease processes of his gout and, if not, to determine all chronic residuals. Remand is also necessary to determine whether the Veteran's service-connected gout has aggravated his right and left knee disorders.

Entitlement to a TDIU was raised by the Veteran's representative in a September 2016 informal hearing presentation (IHP). Additionally, the issue of entitlement to a TDIU is considered part and parcel of the claim for an increased rating for the Veteran's gout. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). However, as entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities, the Board finds that the issues of an increased rating for gout and service connection for left and right knee disorders are inextricably intertwined with the issue of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his gout and his left and right knee disorders that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for gout or for left or right knee disorders.

3.  Schedule the Veteran for a VA medical examination to obtain an opinion as to the current nature of his gout. If the Veteran does not have active disease process and additional VA examinations are necessary to determine the severity of all chronic residuals, schedule additional VA examinations as necessary. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Does the Veteran's gout manifest as an active disease process?

b.  If the Veteran's gout is an active disease process: 

i.  how many exacerbations per year does he experience? Are the exacerbations incapacitating?
      
      ii.  does it cause weight loss and anemia?
      
      iii.  does he have any of the following:  
definite impairment of health, severe impairment of health, or total incapacitation?

c.  If the Veteran's gout is not an active disease process, what chronic residuals does he experience and what impairments does he experience as a result of each of those residuals?

The examiner's attention is drawn to the following:

*May 2015 VA non-degenerative arthritis examination which stated that the Veteran had 3 exacerbations of gout per year.

*March 2008 Social Security Disability Determination stating that the Veteran has bilateral gouty knees.

*December 2009 VA examination stating that the Veteran had regular pain flare-ups in both wrists and both elbows.

4.  After completion of the above examination(s), return the file to the VA examiner who conducted the May 2015 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his right and left knee disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's left and right knee disorders were aggravated by his gout.

The examiner's attention is drawn to the following:

*March 1994 VA treatment record stating that the Veteran had degenerative joint disease (DJD) of the left knee.

*October 1994 VA treatment record stating left knee diagnoses of DJD, joint effusion, and a Baker's cyst.

*June 1995 VA treatment record stating a right knee diagnosis of DJD, joint effusion, and a Baker's cyst.

*March 2008 Social Security Disability Determination stating that the Veteran has bilateral gouty knees.

*VA treatment records indicating that the Veteran had a left total knee arthroplasty in June 2008.

5.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


